          Case 1:21-mj-00184-ZMF Document 3 Filed 02/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
                 v.                          :
                                             :      Case No. 21-mj-184 (ZMF)
NATHANIEL DEGRAVE,                           :
                                             :
                      Defendant.             :


                                 NOTICE OF APPEARANCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is assigned to Special

Assistant United States Attorney Jessica Arco. This is notice of her appearance of behalf of the

United States.

                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney
                                             NY Bar No. 4444188

                                     By:                /s/ Jessica Arco
                                             Jessica Arco
                                             Special Assistant United States Attorney
                                             DC Bar No. 1035204
                                             555 4th Street NW
                                             Washington, DC 20530
                                             (202) 252-5198
                                             jessica.arco2@usdoj.gov
